Exhibit 10.5

SECOND AMENDMENT TO LEASE AGREEMENT
For “Parcels 1 and 2, Parcel Map. 16960”
(January 24, 1989)


The following SECOND AMENDMENT TO LEASE OF JANUARY 24, 1989 ENTITLED “LEASE
AGREEMENT, PARCELS 1 AND 2” (the “Subdivided Lease” herein) is made and entered
into in duplicate as of the 28th day of April, 1997, pursuant to a minute order
adopted by the City Council of the City of Long Beach on the 15th day of April,
1997, by and between CITY OF LONG BEACH, a Municipal Corporation, hereinafter
referred to as “LANDLORD,” and KILROY REALTY, L.P., a Delaware Limited
Partnership (“Kilroy Realty, L.P.”), successor-in-interest to KILROY LONG BEACH
ASSOCIATES, a California Limited Partnership (“KLBA”), hereinafter referred to
as “DEVELOPER.”


WHEREAS, on July 17, 1985, a Lease (the “All-Inclusive Lease” herein) was
entered into between the Landlord and Developer demising approximately 37 acres
to Developer near the Long Beach Municipal Airport (the “Property”); and


WHEREAS, on July 22, 1988, a Parcel Map No. 16960, in Book 208, Pgs. 92 through
100 of Parcel Maps was recorded in the Office of the County Recorder of Los
Angeles County, State of California. This Parcel Map included the real property
demised by the All- Inclusive Lease and its amendments; and other real property
(Parcel 8); and


WHEREAS, on January 24, 1989, pursuant to Section 7.6 of the All‑Inclusive
Lease, Developer and Landlord entered into an instrument entitled “Lease
Agreement, Parcels 1 and 2” (the







-1-

--------------------------------------------------------------------------------



“Subdivided Lease”) demising only Parcels 1 and 2 of Parcel Map No. 16960,
thereby enabling Developer to separately develop and improve said Parcels 1 and
2; and


WHEREAS, the Subdivided Lease was previously amended by an instrument entitled
“First Amendment to Lease Agreement,” dated December 28, 1990; and


WHEREAS, on July 21, 1993, the interest of Developer in the Subdivided Lease was
assigned by KLBA to THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY (“NML”), by
that certain Assignment of Developer’s interest as Lessee in Ground Lease, dated
as of July 21, 1993, and recorded as Instrument No. 93-1422619 in the Office of
the Los Angeles County Recorder; and


WHEREAS, on January 31, 1997, Kilroy Realty, L.P. succeeded to the interest of
Developer in the Subdivided Lease as a result of an assignment by NML to Kilroy
Realty, L.P., which was approved by City of Long Beach on January 31, 1997, by
that certain Assignment and Assumption of Lessee’s interest in Ground Lease,
dated as of January 31, 1997, and recorded as Instrument No. 97- 174352 in the
Office of the Los Angeles County Recorder; and


WHEREAS, the parties hereto now desire to amend the Subdivided Lease in order to
recognize and clarify certain issues arising out of a Landlord’s Estoppel
Certificate executed by Landlord in April 1997.


NOW, THEREFORE, the Subdivided Lease between the parties hereto is hereby
amended as follows:


1.Paragraph 4.22 of the Subdivided Lease is hereby amended in its entirety to
read as follows:

-2-

--------------------------------------------------------------------------------





4.22    Self Liquidating Mortgage. The Leasehold Mortgage shall be a self
liquidating mortgage, to be paid over a period not longer than elapses up to
three (3) years prior to the end of the term of this Lease, or any option term
if such option has been exercised. Landlord acknowledges that Developer and
Morgan Guaranty Trust Company of New York, a New York Banking Corporation, are
negotiating the terms of a certain mortgage loan, the proceeds of which will be
used for general corporate purposes (the “Loan”); that the Loan is a term loan
maturing two (2) years following the date of the closing thereof and that the
mortgage securing the Loan (the “Mortgage”) is therefore not a self-liquidating
mortgage. Nevertheless, and notwithstanding the first sentence of this Section
4.22, Landlord agrees that the Mortgage shall qualify as a recognized “Leasehold
Mortgage” (as defined in the Lease) and Landlord and Developer and Leasehold
Mortgagee are and shall have all the respective rights and obligations of
Landlord, Developer and Leasehold Mortgagee as set forth in Section 4 of the
Lease.


2.    Paragraph 6.2.8 is hereby added to the Subdivided Lease to read in its
entirety as follows:


6.2.8    Payment of Insurance Proceeds. Notwithstanding any Subdivided Lease
provision to the contrary, including but not limited to Section 6.2.2, Landlord
agrees that in case of damage or destruction of the Premises or any improvements
thereon, any insurance proceeds will be directly paid to Leasehold Mortgagee and
Landlord for the purposes of reconstruction, replacement and repair of any
damaged improvements. Any insurance proceeds in

-3-

--------------------------------------------------------------------------------



excess of such restoration, rebuilding and/or repair costs shall be held and
used by the Leasehold Mortgagee in accordance with the Mortgage. Landlord shall
release the entire sum of the insurance proceeds to Leasehold Mortgagee if
Leasehold Mortgagee agrees in writing to commence such reconstruction,
replacement and repair within six (6) months after such damage or destruction.
If Leasehold Mortgagee shall fail to commence such reconstruction, replacement
and repair within said six (6) month period, Leasehold Mortgagee shall deliver
the entire sum of the insurance proceeds so that Landlord may complete the
reconstruction, replacement and repair. In the event the proceeds of insurance
exceed the cost of such reconstruction, replacement and repair, the excess shall
be paid to Leasehold Mortgagee.


3.    Except as herein and previously amended by the First Amendment, the
Subdivided Lease is ratified, affirmed and approved.


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed in duplicate with all the formalities required by law and the
respective dates set forth opposite their signatures.
 
CITY OF LONG BEACH,
A Municipal Corporation
Date: April 29, 1997
[exhibit105signature.jpg]
 
EXECUTED PURSUANT “LANDLORD”
TO SECTION 301 OF
THE CITY CHARTER.




-4-

--------------------------------------------------------------------------------



Date: April 29, 1997
KILROY REALTY, L.P.,  
A Delaware limited partnership
 
 
 
 
 
 
By:
KILROY REALTY CORPORATION,
A Maryland Corporation
General Partner
 
 
By:
/s/ Jeffrey C. Hawken
 
 
Title:
Executive Vice President
 
 
 
"DEVELOPER"
 



The foregoing SECOND AMENDMENT TO LEASE is hereby approved as to form this 28th
day of April, 1997.
 
JOHN R. CALHOUN, City Attorney
 
By:
/s/ Everett L. Glenn
 
 
 
Deputy
 






-5-

--------------------------------------------------------------------------------





The foregoing SECOND AMENDMENT TO LEASE is hereby approved as to form and
contents by Mortgagee.
 
MORGAN GUARANTY TRUST COMPANY
OF NEW YORK
 
By:
/s/ Jenny Y. Lee
 
 
Title:
Jenny Y. Lee
 
 
 
Vice President
 






-6-